Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00768-CV

                         Mark HOMER a/k/a Doc’s Space Center,
                                    Appellant

                                           v.

                                  Ernesto MARTINEZ,
                                        Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 380903A
                      Honorable David J. Rodriguez, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Mark Homer a/k/a
Doc’s Space Center.

      SIGNED December 5, 2018.


                                            _________________________________
                                            Patricia O. Alvarez, Justice